[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (RE #110)
After hearing held on defendant's motions for summary judgment, it is hereby Ordered: denied; for the following reasons:
"[T]he claim that a statute is unconstitutional is always important. It is always one which [our Supreme Court] prefer[s], if possible to decide." Riley v. Liquor Control Commission,153 Conn. 242, 250 (1965). When the trial court rules in such matters, the Supreme Court is vested with exclusive appellate jurisdiction. Sec. 51-199 (b)(2), Conn. Gen. Stat. Whether Public Act 93-77
fails to pass constitutional muster, as the defendant asserts, is a proper question for advice of that court. P.B., Sec. 4146 et seq. It is not an issue to be decided on a motion for summary relief.
Moreover, as the plaintiff correctly points out, the allegations contained in his reply to the defendant's special defenses, when examined in the light most favorable to the plaintiff; Maruca v. Standard, 19 Conn. App. 16, 19 (1989); raise genuine issues of material fact which also render summary disposition inappropriate. Wilson v. New Haven, 213 Conn. 277,279-80 (1989).
GAFFNEY, J.